DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-11, filed 12/2/2021, with respect to the rejections of claims 1, 3-15, 17, and 19-22 have been fully considered and are persuasive.  The rejections of claims 1, 3-15, 17, and 19-22 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-15, 17, and 19-22 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-15, 17, and 19-22 are allowed over the cited prior art because the examiner found that none of the cited art discloses specifically the third orientation indicator disposed relative to the second orientation indicator such that when the distal tip is viewed in a second side view 90 degrees apart from the first side view about the longitudinal axis, the third orientation indicator and the second orientation indicator visually contrast with the body and are aligned with each other parallel to the second side view so that the second and third orientation markers are visible, but not the first orientation marker in combination with the rest of the claim elements.
Examiner found that closest prior art was Newhauser (US 2015/0272615 A1) which discloses a catheter with three spines that act as directional markers but do not obscure one when rotated (eg. Fig. 7A, Para. 97).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792